Table Of Contents As filed with the United States Securities and Exchange Commission on June 21, 2016 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM S-3 Registration Statement Under the Securities Act of 1933 Names of Jurisdiction of Incorporation I.R.S. Employer Co-Registrants or Organization Identification No. M.D.C. HOLDINGS, INC. Delaware 84-0622967 M.D.C. LAND CORPORATION Colorado 84-0831548 RAH OF FLORIDA, INC. Colorado 84-1590389 RAH OF TEXAS, LP Colorado 81-0545696 RAH TEXAS HOLDINGS, LLC Colorado 35-2175328 RICHMOND AMERICAN CONSTRUCTION, INC. Delaware 86-0540418 RICHMOND AMERICAN HOMES OF ARIZONA, INC. Delaware 86-0277026 RICHMOND AMERICAN HOMES OF COLORADO, INC. Delaware 84-1256155 RICHMOND AMERICAN HOMES OF DELAWARE, INC. Colorado 02-0701599 RICHMOND AMERICAN HOMES OF FLORIDA, LP Colorado 02-0701603 RICHMOND AMERICAN HOMES OF ILLINOIS, INC. Colorado 02-0701597 RICHMOND AMERICAN HOMES OF MARYLAND, INC. Maryland 52-0814857 RICHMOND AMERICAN HOMES OF NEVADA, INC. Colorado 88-0227698 RICHMOND AMERICAN HOMES OF NEW JERSEY, INC. Colorado 02-0701583 RICHMOND AMERICAN HOMES OF PENNSYLVANIA, INC. Colorado 02-0701595 RICHMOND AMERICAN HOMES OF TEXAS, INC. Colorado 75-2115660 RICHMOND AMERICAN HOMES OF UTAH, INC. Colorado 02-0574838 RICHMOND AMERICAN HOMES OF VIRGINIA, INC. Virginia 54-0570445 RICHMOND AMERICAN HOMES OF WASHINGTON, INC. Colorado 02-0701585 RICHMOND AMERICAN HOMES THREE, INC. Colorado 02-0701586 RICHMOND AMERICAN HOMES FOUR, INC. Colorado 02-0701587 RICHMOND AMERICAN HOMES FIVE, INC. Colorado 02-0701590 RICHMOND AMERICAN HOMES SIX, INC. Colorado 02-0701591 RICHMOND AMERICAN HOMES SEVEN, INC. Colorado 02-0701593 4350 S. Monaco Street , Suite 500 Denver, Colorado 80237 (303) 773-1100 (Address, including zip code and telephone number, including area code, of registrant’s principal executive office) Joseph H. Fretz, Esq. Secretary and Corporate Counsel 4350 S. Monaco Street , Suite 500 Denver, CO 80237 (303) 773-1100 (Name, address, including zip code and telephone number, including area code, of agent for service) With a copy to: Garth B. Jensen, Esq. Sherman & Howard L.L.C. 633 Seventeenth Street, Suite 3000 Denver, Colorado 80202 (303) 297-2900 APPROXIMATE DATE OF COMMENCEMENT OF PROPOSED SALE TO THE PUBLIC: From time to time after the effective date of this Registration Statement, as determined by market conditions. If the only securities being registered on this form are being offered pursuant to dividend or interest reinvestment plans, please check the following box. ☐ If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, other than securities offered only in connection with dividend or interest reinvestment plans, check the following box. ☒ If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ☐ Table Of Contents If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ☐ If this Form is a registration statement pursuant to General Instruction I.D. or a post-effective amendment thereto that shall become effective upon filing with the Commission pursuant to Rule 462(e) under the Securities Act, check the following box. ☒ If this Form is a post-effective amendment to a registration statement filed pursuant to General Instruction I.D. filed to register additional securities or additional classes of securities pursuant to Rule 413(b) under the Securities Act, check the following box. ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ☒ Accelerated filer ☐ Non-accelerated filer ☐ Smaller reporting company ☐ (Do not check if a smaller reporting company) CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to be Registered Amount to be Registered Amount of Registration Fee M.D.C. Holdings, Inc. Common Stock, par value $0.01 per share (1) Preferred Stock, par value $0.01 per share Debt Securities (2) Guarantees of M.D.C. Holdings, Inc. Debt Securities by each other Co-Registrant (3) $151,050 (4) Includes shares of Common Stock into which certain series of Debt Securities and Preferred Stock may be converted and for which no separate consideration will be received. Pursuant to Rule 416(a) under the Securities Act of 1933, this Registration Statement shall also cover any additional shares of Common Stock which become issuable by reason of any stock dividend, stock split, recapitalization or other similar transaction effected without the receipt of consideration which results in an increase in the number of the Registrant’s outstanding shares of Common Stock. Includes senior debt securities, senior subordinated debt securities and junior subordinated debt securities. No separate consideration will be received for the Guarantees, see Rule 457(n). Pursuant to Rules 456(b) and 457(r), the co-registrants are deferring payment of all of the registration fee. Table Of Contents M.D.C. Holdings, Inc. 5 The following are types of securities that we may offer and sell under this prospectus: ● common stock ● debt securities ● preferred stock We may offer these securities separately or as units which may include other securities. We will describe in a prospectus supplement, which must accompany this prospectus, the securities we are offering and selling, as well as the specific terms of the securities. Those terms may include: ● Maturity ● Redemption terms ● Interest rate ● Listing on a securities exchange ● Sinking fund terms ● Amount payable at maturity ● Currency of payments ● Guarantees by some of our subsidiaries This prospectus is not an offer to sell those securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. The Securities and Exchange Commission and state securities regulators have not approved or disapproved these securities, or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. Investing in our securities involves risks. See the “Risk Factors” section of our filings with the Securities and Exchange Commission (“SEC”) and the applicable prospectus supplement. Our common stock, par value $0.01 per share, trades on the New York Stock Exchange under the symbol “MDC.” We may offer the securities in amounts, at prices and on terms determined at the time of offering. We may sell the securities directly to you, through agents we select, or through underwriters and dealers we select. If we use agents, underwriters or dealers to sell the securities, we will name them and describe their compensation in a prospectus supplement. June 21, 2016 Table Of Contents TABLE OF CONTENTS Page M.D.C. Holdings, Inc. 1 Risk Factors. 1 Use of Proceeds 1 Description of Common Stock 1 Description of Preferred Stock 1 Description of the Debt Securities 2 Legal Matters 2 Experts 2 Where You Can Find More Information 2 Incorporation of Certain Documents by Reference 2 Table Of Contents M.D.C. HOLDINGS, INC. M.D.C. Holdings, Inc., or MDC, is a Delaware corporation. We have two primary operations, homebuilding and financial services. Our homebuilding operation subsidiaries generally purchase finished lots or develop lots to the extent necessary and then construct and sell primarily single family detached homes to first-time and first-time move-up homebuyers under the name “Richmond American Homes.” Our financial services operations primarily consist of: HomeAmerican Mortgage Corporation, which originates mortgage loans primarily for Richmond American homebuyers; Allegiant Insurance Company, Inc., A Risk Retention Group, which provides insurance coverage primarily to our homebuilding subsidiaries and most of the subcontractors for homes sold by our homebuilding subsidiaries and for work performed in completed subdivisions; and StarAmerican Insurance Ltd., which is a re-insurer of Allegiant claims; American Home Insurance Agency, Inc., which offers third-party insurance products to Richmond American homebuyers; and American Home Title and Escrow Company, which provides title agency services to our homebuilding subsidiaries and their customers in certain states. Unless specifically stated otherwise, references in this prospectus or any prospectus supplement to “we,” “us” or “our” include only MDC, and not our subsidiaries. Our principal executive offices are at 4350 South Monaco Street, Suite 500, Denver, Colorado 80237 (telephone (303) 773-1100). Additional information about us can be obtained on the investor relations section of our website. Our website is www.mdcholdings.com, although the information on our website is not incorporated into this prospectus. You can obtain additional information about us in the reports and other documents incorporated by reference in this prospectus. See “Where You Can Find More Information” and “Incorporation of Certain Documents by Reference.” RISK FACTORS Before you invest in any of our securities, in addition to the other information in this prospectus and the applicable prospectus supplement, you should carefully consider the risk factors under the heading “Risk Factors” in our Annual Report on Form10-K filed with the SEC on February 3, 2016, which are incorporated by reference into this prospectus and the applicable prospectus supplement, as the same may be updated from time to time by our future filings under the Exchange Act. Our business, financial position, results of operations, liquidity or prospects could be adversely affected by any of these risks. USE OF PROCEEDS Except as may otherwise be described in the prospectus supplement relating to an offering of securities, we will use the net proceeds from the sale of the securities offered under this prospectus and the prospectus supplement for general corporate purposes. We will determine any specific allocation of the net proceeds of an offering of securities to a specific purpose at the time of the offering and will describe the allocation in the related prospectus supplement. DESCRIPTION OF COMMON STOCK MDC has authorized 250,000,000 shares of common stock. At June 17, 2016, we had 49,008,835 shares outstanding. DESCRIPTION OF PREFERRED STOCK MDC has authorized 25,000,000 shares of preferred stock, none of which were outstanding as of June 21, 2016. Shares of preferred stock may be issued in one or more series, as authorized by our board of directors with any rights and restrictions that are specified by our board of directors and permitted by Delaware law. When our board of directors specifies the terms of the preferred stock, the terms will be set forth in a certificate of designations to be filed with the secretary of state of Delaware. 1 Table Of Contents DESCRIPTION OF THE DEBT SECURITIES The debt securities will be direct unsecured obligations of MDC and may be senior debt securities, senior subordinated debt securities or junior subordinated debt securities. The total amount of additional debt securities that we may issue may be limited from time-to-time by financial covenants. The debt securities will be issued under one or more indentures in the form that has been filed as an exhibit to the registration statement of which this prospectus is a part. The indentures will be subject to and governed by the Trust Indenture Act of 1939. MDC may issue the debt securities in one or more series. Specific terms of each series of debt securities will be contained in resolutions of our board of directors or in a supplemental indenture. The specific terms will be described in a prospectus supplement. Debt securities may or may not be guaranteed by our subsidiaries. LEGAL MATTERS The validity of the common stock and the preferred stock and the status of the debt securities as binding obligations of MDC and any guarantees as binding obligations of the guarantors will be passed on for MDC by Sherman & Howard L.L.C., Denver, Colorado. EXPERTS The consolidated financial statements of M. D. C. Holdings, Inc. appearing in M. D. C. Holdings, Inc.'s Annual Report (Form 10-K) for the year ended December 31, 2015, and the effectiveness of M. D. C. Holdings, Inc.’s internal control over financial reporting as of December 31, 2015 have been audited by Ernst & Young LLP, independent registered public accounting firm, as set forth in their reports thereon, included therein, and incorporated herein by reference. Such consolidated financial statements are incorporated herein by reference in reliance upon such reports given on the authority of such firm as experts in accounting and auditing. WHERE YOU CAN FIND MORE INFORMATION We file annual, quarterly and current reports, proxy statements and other information with the SEC under the Securities Exchange Act of 1934. You may read and copy this information at the SEC’s Public Reference Room at 100 F. Street, N.E., Washington D.C. 20549. You may obtain information on the operation of the Public Reference Room by calling the SEC at (800) SEC-0330. The SEC also maintains an Internet world wide web site that contains reports, proxy statements and other information about issuers, like MDC, that file electronically with the SEC. The address of that site is http://www.sec.gov . Our SEC filings are also available through the New York Stock Exchange, on which our common stock is listed, at 11 Wall Street, New York, N.Y. 10005. We have filed with the SEC a registration statement on Form S-3 that registers the securities we are offering. The registration statement, including the attached exhibits and schedules, contains additional relevant information about us and our securities. The rules and regulations of the SEC allow us to omit certain information included in the registration statement from this prospectus. INCORPORATION OF CERTAIN DOCUMENTS BY REFERENCE The SEC allows us to “incorporate by reference” information into this prospectus. This means that we can disclose important information to you by referring you to another document filed separately with the SEC. The information incorporated by reference is considered to be part of this prospectus, except for any information that is superseded by information that is included directly in this document. 2 Table Of Contents This prospectus includes by reference the documents listed below that we have previously filed with the SEC and that are not included in or delivered with this document (provided, however, that we are not incorporating any information furnished under either Item 2.02 or Item 7.01 of any Current Report on Form 8-K). They contain important information about our company and its financial condition. Filing Period Quarterly Reports on Form 10-Q Quarter ended March 31, 2016 Annual Report on Form 10-K Year ended December 31, 2015 Current Report on Form 8-K Filed January 27, 2016, February 4, 2016 and April 1, 2016 All documents filed by us pursuant to Section 13(a), 13(c), 14 or 15(d) of the Exchange Act after the date of this prospectus and prior to the termination of this offering (excluding any information furnished under Item 2.02 or Item 7.01 of Form 8-K) shall be deemed to be incorporated by reference herein and to be a part of this prospectus from the date of filing of such documents. Any statement contained in a document incorporated by reference herein shall be deemed to be modified or superseded for purposes of this prospectus to the extent that a statement contained herein or in any other subsequently filed document which also is or is deemed to be incorporated by reference herein modifies or supersedes such statement. Any statement so modified or superseded shall not be deemed, except as so modified or superseded, to constitute a part of this prospectus. SEC rules and regulations also permit us to “furnish” rather than “file” certain reports and information with the SEC. Any such reports or information which we have “furnished” shall not be deemed to be incorporated by reference into or otherwise become a part of this prospectus, regardless of when furnished to the SEC. You can obtain any of the documents incorporated by reference in this document from us without charge, excluding any exhibits to those documents unless the exhibit is specifically incorporated by reference as an exhibit to this prospectus. You can obtain documents incorporated by reference in this prospectus by requesting them in writing or by telephone from us at the following address: Joseph H. Fretz Secretary and Corporate Counsel M.D.C. Holdings, Inc. 4350 South Monaco Street
